PER CURIAM
Plaintiff, a subcontractor, seeks to recover from defendants Iwasaki on a theory of unjust enrichment for amounts that it alleges it was not paid by the general contractor for work done on the Iwasakis’ residence. Defendants moved for summary judgment (supported by an affidavit) on plaintiffs amended complaint. Plaintiffs answering affidavit did not show any material issue of fact which would support its claim of unjust enrichment, and there was no error in granting the motion.
Affirmed.